DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Evans (US patent 3,997,233 A).
Regarding claim 5, Evans discloses a  connection terminal (10) having conductivity and connected to an end of a flexible substrate (1), the flexible substrate having a conductive portion exposed on at least one of surfaces of the flexible substrate, the connection terminal comprising: a base portion (14) in a flat plate shape having a front surface and a rear surface facing in opposite directions to each other; a rising portion (30) extending from the rear surface side of the base portion toward the base portion (14); and a tip end bending portion (34) extending from a tip end of the rising portion (30) in a direction inclined with respect to the rising portion, wherein the rising portion includes a pressing portion, wherein the base portion includes a pressed portion, and wherein, with the rear surface of the base portion being in contact with a front surface of the flexible substrate (1), a part of the flexible substrate is held between the pressing portion and the pressed portion, whereby the conductive portion 
Regarding claim 6, Evans discloses an arm portion (28) bending and extending from an end of the base portion (14) to the rear surface side of the base portion,
wherein the rising portion is joined to a tip end of the arm portion (28).
Regarding claim 7, Evans discloses the arm portion (28) is provided with a through hole through which a jig passes to press the flexible substrate (1) against the rear surface of the base portion (14).
Regarding claim 8, Evans discloses a first member including the base portion (14), and a second member separated from the first member and including the rising portion (30) and the tip end bending portion, wherein the second member includes a holding portion extending in a direction that intersects the base portion and contacting the base portion (14)  so as to be held at the base portion, and a joining portion extending along the rear surface of the base portion and joining the holding portion to the rising portion.
Regarding claim 9, Evans discloses an external connection portion formed on the first member.
Regarding claim 10, Evans discloses an external connection (24) portion formed on the second member.
Regarding claim 11, Evans discloses a pointed portion disposed at a tip end of the tip end bending portion and used to cut the flexible substrate (1).


Regarding claim 13, Evans discloses a projection is formed at a root part of the tip end bending portion (34), the projection projecting in an opposite direction to a direction in which the tip end bending portion bends with respect to the rising portion (30, 32).
Regarding claim 14, Evans discloses  the conductive portion of the flexible substrate (1)  is electrically connected to at least one of the pressing portion and the pressed portion, the rising portion is perpendicular to the base portion (14).
Regarding claim 15, Evans discloses the conductive portion of the flexible substrate (1) is electrically connected to at least one of the pressing portion and the pressed portion, the rising portion (30) is inclined with respect to the base portion (14).
Regarding claim 16, Evans discloses the rising portion (30, 32) has a slit for receiving a coated conductive wire that has a conductor part (c)covered by an insulator part (I), and wherein, when the coated conductive wire is inserted to the slit, an edge of the slit cuts and tears the insulator part (I) of the coated conductive wire, whereby the rising portion is electrically connected to the conductor part (C).
Regarding claim 17, Evans discloses the rising portion (30, 32) is divided into halves by the slit, and the tip end bending portion is disposed at each of tip ends of the divided rising portion (30, 32).



Regarding claim 18, Evans discloses the base portion (14) includes a circuit board connection portion, and wherein the conductive portion of the flexible substrate (1) is electrically connected to a circuit board via the circuit board connection portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Evans (US patent 3,997,233 A) in view of Aoyama ( EP 1 139 492 A2).
	Regarding claim 1, Evans discloses a connection for connecting a connection terminal (10) having conductivity to an end of a flexible substrate (1), the flexible substrate having a conductive portion exposed on at least one of surfaces of the flexible substrate (1), the method comprising: arranging the connection terminal (10) such that a rear surface of a base portion (14) in a flat plate shape of the connection terminal comes into contact with a front surface of the flexible substrate; with a rising portion (30, 32) of the connection terminal extending from the rear surface side of the base portion toward the base portion and a tip end bending portion  (34) of the connection terminal extending from a tip end of the rising portion in a direction inclined with respect to the rising portion, displacing the rising portion toward the base portion so 
	Regarding claim 2, Evans and Aoyama disclose the rising portion is displaced toward the base portion, the flexible substrate is cut with a pointed portion (34)disposed at a tip end of the tip end bending portion of the connection terminal, the tip end bending portion protrudes from the front surface of the base portion, and a cut end part of the flexible substrate cut with the pointed portion is held between the pressing portion and the pressed portion (see fig. 3). 
Regarding claim 3, Evans and Aoyama disclose the rising portion (30, 32) is displaced toward the base portion (14), the tip end bending portion (34) of the connection terminal protrudes from the front surface of the base portion as catching an edge of the flexible substrate (1), and the edge of the flexible substrate (1) caught by the tip end bending portion (34) is held between the pressing portion and the pressed portion.
Regarding claim 4, Evans and Aoyama disclose a connection terminal having conductivity is connected to an end of a flexible substrate (1), the flexible substrate 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

//JEAN F DUVERNE/            Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    02/26/2021